                                                                                    Christine Demana
                                                                                    Direct: +1 214.698.3246
January 28, 2020                                                                    Fax: +1 214.571.2973
                                                                                    CDemana@gibsondunn.com


VIA ECF & EMAIL

The Honorable Paul A. Engelmayer
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re:    Thomas & Betts Corporation v. Trinity Meyer Utility Structures, LLC et al,
       Case No. 1:19-cv-07829-PAE

Dear Judge Engelmayer:

        Defendant/Counterclaim Plaintiff Meyer Utility Structures, LLC (“Meyer”) seeks to file
its Memorandum of Law in Opposition to Plaintiff/Counterclaim Defendant Thomas & Betts
Corporation’s (“T&B”) Motion to Dismiss (“Opposition”) in redacted form, redacting the same
potentially confidential information between Electric Transmission Texas (“ETT”) and T&B that
Meyer redacted in its Amended Counterclaim with the Court’s approval. See ECF Nos. 51, 54.

       Per Your Honor’s Individual Rules 4.B and 6.B, Meyer encloses an unredacted copy of its
Opposition and a highlighted version of its unredacted Opposition showing possible redactions,
and Meyer filed this letter on ECF. Meyer is serving an unredacted copy of its Opposition, along
with the accompanying Declaration of Christine Demana, on all counsel by email to ensure that
Meyer has satisfied all Court deadlines.

Thank you for Your Honor’s consideration.

Respectfully,

       /s/ Christine Demana

Christine Demana

cc:    All counsel of record (via ECF)
                                         The Court has reviewed the proposed redactions and grants Meyer's
                                         motion to file its Opposition in redacted form. Counsel should file
                                         the unredacted documents under seal in accordance with this
                                         district's procedures. SO ORDERED.


                                                      PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER 1/30/2020
                                                         United States District Judge
